UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1137


THURMOND R. GUESS, SR.,

                Plaintiff - Appellant,

          v.

DAVID ADAMS, as Richland County Treasurer; SHIRLEY S. TAPP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:15-cv-00657-CMC)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thurmond R. Guess, Sr., Appellant Pro Se. William Henry Davidson,
II, Kenneth Paul Woodington, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thurmond R. Guess, Sr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. §§ 1981-1983 (2012) complaint and the

court’s order denying Guess’ motion for reconsideration.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Guess v.

Adams, No. 3:15-cv-00657-CMC (D.S.C. Dec. 14, 2015 & Jan. 29,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                 2